Citation Nr: 1106701	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  07-08 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for 
service-connected radiculopathy affecting the left leg associated 
with degenerative joint disease of the lumbar spine. 

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include depression, a dysthymic disorder, and an 
affective or mood disorder.

3.  Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel
INTRODUCTION

The Veteran had active service from February 1971 to December 
1979.

This matter arises before the Board of Veterans' Appeals (Board) 
from a January 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas, and a June 
2005 rating decision of the VA RO in Cleveland, Ohio.  
Jurisdiction over the Veteran's claims was subsequently 
transferred to the VA RO in Muskogee, Oklahoma.  

The Board notes that the Veteran's service connection claim on 
appeal was previously characterized as a claim of service 
connection for depression.  However, while on appeal, the United 
States Court of Appeals for Veterans Claims (Court) addressed a 
case involving the scope of claims.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  The Court held that a claim is not limited 
to the diagnosis identified by the Veteran.  More precisely, a 
claim is for a disability that may reasonably be encompassed by 
several factors including: (1) the claimant's description of the 
claim; (2) the symptoms the claimant describes; and (3) the 
information the claimant submits or that VA obtains in support of 
the claim.  A review of the claims file shows that the Veteran 
has been variously diagnosed as having depression, a dysthymic 
disorder, and an affective or mood disorder.  The Board therefore 
finds that the Veteran's claim is not limited solely to 
depression.  Instead, the claim is properly characterized broadly 
as a claim of service connection for an acquired psychiatric 
disorder, to include depression, a dysthymic disorder, and an 
affective or mood disorder. 

The issues of entitlement to service connection for an acquired 
psychiatric disorder and entitlement to TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The competent evidence of record shows that the symptomatology 
associated with the Veteran's service-connected radiculopathy 
included some pain, numbness, hypoactive deep tendon reflexes, 
intermittent tingling, and reduced pin prick sensation.


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for the 
Veteran's service-connected radiculopathy affecting the left leg 
associated with degenerative joint disease of the lumbar spine 
have not been met or approximated during the appeal period.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.120, 4.124a, Diagnostic Code 
8520 (2010).      


REASONS AND BASES FOR FINDING AND CONCLUSION

Previous Board Remand

In December 2009, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) for further development and 
readjudication of the Veteran's claims.  Specifically, the Board 
ordered the AMC to schedule the Veteran for VA examinations in 
order to determine the etiology of his psychiatric disorder, the 
nature of his radiculopathy, and whether he was able unable to 
secure and follow a substantially gainful occupation by reason of 
his service-connected disabilities.  A remand by the Board 
confers upon the Veteran, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  When remand orders are not complied with, the 
Board must ensure compliance.  However, only substantial 
compliance, not strict compliance, is necessary.  D'Aries v. 
Peake, 22 Vet. App. 97 (2008).  VA afforded the Veteran with 
adequate medical examinations in May 2010.  Based on the 
foregoing, the Board finds that the AMC substantially complied 
with the December 2009 remand.
The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In correspondence dated April 2004, July 2005, March 2006, May 
2006, and April 2007, the RO advised the Veteran of what the 
evidence must show to establish entitlement to service connection 
for his radiculopathy and how to establish entitlement to a 
higher initial evaluation for that disorder.  The RO also 
described the types of evidence that the Veteran should submit in 
support of this claim.  The VCAA notice letters further explained 
what evidence VA would obtain and make reasonable efforts to 
obtain on the Veteran's behalf in support of the claim and 
addressed the elements of degree of disability and effective 
date.  

Although the decision was subsequently modified, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Vazquez-Flores v. Peake that certain notice 
elements were required for an increased rating claim.  22 Vet. 
App. 37 (2008); see Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  However, the Court drew a distinction between 
the notice requirements for a claim involving an initial 
disability rating and a claim for additional (increased) 
compensation of an already-service connected disability and only 
indicated that the notice requirements were relevant to claims 
for increased compensation.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  As the issue on appeal involves entitlement to a 
higher initial rating, the Board finds that no discussion of VA's 
compliance with the notice elements outlined in Vazquez is 
necessary in this case.  
     
The Board further notes that the Veteran was provided with a copy 
of the June 2005 rating decision, and the February 2007 statement 
of the case, the Board's December 2009 remand, and the November 
2010 supplemental statement of the case, which cumulatively 
included a discussion of the facts of the claim, notification of 
the basis of the decision, and a summary of the evidence 
considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.  

To fulfill its statutory duty to assist, the RO/AMC afforded the 
Veteran with three compensation and pension examinations for his 
radiculopathy and obtained the Veteran's VA treatment records and 
Social Security Administration (SSA) records.  The RO/AMC also 
associated the Veteran's service treatment records (STRs) with 
the claims file.  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examinations 
obtained in this case were more than adequate, as they were 
predicated on a full reading of the medical records in the 
Veteran's claims file.  The examinations included the Veteran's 
subjective complaints about his disability and the objective 
findings needed to rate the disability. 
 
The Veteran has not made the RO, the AMC, or the Board aware of 
any other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to comply 
with the duty to assist the Veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed with 
appellate review.  

Radiculopathy

The Veteran filed a claim for service connection for 
radiculopathy in January 2004, which the RO granted in June 2005.  
In August 2005, he disagreed with his assigned 10 percent 
disability rating.  Disability evaluations are determined by the 
application of the VA Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).  

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  In initial rating 
cases, separate ratings can be assigned for separate periods of 
time based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 
4.2 (2010).

The Veteran's disability is rated under Diagnostic Code 8520 for 
paralysis of the sciatic nerve.  Under that diagnostic code, a 10 
percent rating reflects evidence of a mild incomplete paralysis 
of the sciatic nerve.  In order for the Veteran to receive the 
next higher disability rating of 20 percent, the evidence of 
record must show a moderate incomplete paralysis of the sciatic 
nerve.  A moderately severe incomplete paralysis of the sciatic 
nerve warrants a 40 percent disability rating, and severe 
incomplete paralysis with marked muscular atrophy warrants a 60 
percent disability rating.  Finally, if the evidence shows a 
complete paralysis of the sciatic nerve as demonstrated by the 
foot dangling and dropping, no active movement possible of 
muscles below the knee, or weakened flexion of the knee, 
Diagnostic Code 8520 warrants an 80 percent disability rating.     

The Board has reviewed the Veteran's complete claims file.  
Overall, the Veteran's symptomatology during the entire appeal 
period most closely approximated the criteria for a 10 percent 
disability rating.  During the course of this appeal, the Veteran 
underwent three compensation and pension examinations relevant to 
his claim.  At the first examination in May 2005, the Veteran 
reported no left leg or hip disorders other than sciatica.  He 
told the examiner that he had severe pain radiating to his foot 
before an August 2004 surgery and only numbness of his left thigh 
without the pain after his surgery.  He had impaired pin prick 
and position sense, as well as an abnormal sensation of his 
anterior left thigh.  The Veteran also had a hypoactive ankle 
jerk.  The examiner diagnosed the Veteran with radiculopathy.     

The Veteran presented for a second compensation and pension 
examination in October 2005.  The Veteran rated his pain as 
always moderate in his lower back and into his left hip and 
described constant moderate numbness to his left anterior thigh.  
With urinating, the Veteran had to strain to empty his bladder 
completely, and moderate to severe pain would shoot from his 
hamstrings into his feet and toes until he stopped.  
Neurologically, the Veteran exhibited numbness but no weakness, 
paralysis, or paresthesias.  The examiner also found that he had 
decreased sensation to vibration, which was "10 gram fiber and 
sharp to anterior left thigh."  The examination report also 
indicates that the Veteran had no motor loss, negative Babinski 
and Romberg's signs, and normal cranial nerve functions, and 
normal deep tendon reflexes.  
VA afforded the Veteran his third compensation and pension 
examination in May 2010.  The Veteran complained of a constant, 
sharp, and aching lower back pain that radiated into his left 
hip, thigh, and calf.  He noticed a complete numbness of the 
anterior aspect of his left thigh and intermittent tingling of 
his left calf.  The Veteran also told the examiner that he had 
some weakness of his left leg.  He used a cane for ambulation for 
about eight or nine years in order to take the weight off his 
left lower extremity.  On neurological examination, the Veteran 
had normal muscle strength, mass, and tone in his lower 
extremities.  The Veteran's deep tendon reflexes were hypoactive, 
and he had a reduced pin prick and temperature sensation on the 
anterior lateral thigh and on the lateral aspect of the calf.  

The Board acknowledges that the words "mild," "moderate," and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  In light of the foregoing, the Board finds that 
the Veteran's symptoms were productive of only a mild incomplete 
paralysis for the entire appeal period.  The Veteran's symptoms 
mostly included some pain, numbness, hypoactive deep tendon 
reflexes, intermittent tingling, and reduced pin prick sensation.  
However, he had normal muscle strength, mass, and tone.  The 
Veteran also only had some weakness in May 2010 and never 
complained of paralysis or parethesias.  He also denied pain 
after his surgery during his May 2005 compensation and pension 
examination before complaining of moderate pain in his back.  
Therefore, the Board finds that the Veteran's radiculopathy 
symptomatology has not approximated the criteria for the next 
higher 20 percent disability rating, and his claim is denied.

The Board further notes that there is no evidence of record that 
the Veteran's claimed disability warrants a higher rating on an 
extraschedular basis.  38 C.F.R. § 3.321(b) (2010).  Any limits 
on the Veteran's employability due to his disability have been 
contemplated in the currently assigned disability ratings.  The 
evidence does not reflect that the Veteran's disability alone has 
necessitated any frequent periods of hospitalization or caused 
marked interference with unemployment.  Thus, the record does not 
show an exceptional or unusual disability picture not 
contemplated by the regular schedular standards that would 
warrant the assignment of an extraschedular rating.  Since the 
application of the regular schedular standards is not rendered 
impracticable in this case, referral of this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
consideration of the assignment of an extraschedular evaluation 
is not warranted.


ORDER

Entitlement to an initial rating higher than 10 percent for 
service-connected radiculopathy affecting the left leg associated 
with degenerative joint disease of the lumbar spine is denied.


REMAND

After careful review of the record, the Board finds that a remand 
for additional development is necessary before proceeding to 
evaluate the merits of the Veteran's claims of entitlement to 
service connection for an acquired psychiatric disorder and TDIU.  

The Board, in this case, remanded the Veteran's psychiatric 
disability claim in December 2009 in order to provide him with a 
compensation and pension examination to determine the etiology of 
his acquired psychiatric disorder.  VA afforded the Veteran this 
examination in May 2010.  After examining the Veteran, however, 
the examiner found that the Veteran's acquired psychiatric 
disorder was not at least as likely as not caused by his active 
military service at least in part because he did not "find any 
record of treatment for depression in the military record."  In 
this regard, the Board observes that the Veteran's service 
treatment records reveal that he was treated for "nerves" in 
April 1976 and a mild anxiety reaction in May 1976.  The May 1976 
treatment record even noted that he was anxious with mild 
depression indicated by slow, deliberate speech.  Additionally, 
the Veteran complained of insomnia secondary to anxiety in July 
1976.  Although that note reveals that he did not have 
depression, he was prescribed counseling and Valium.  Therefore, 
as the May 2010 compensation and pension examiner did not 
adequately consider these treatment records, his opinion is not 
sufficient for rating purposes.  See Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007) (when VA undertakes to provide a VA 
examination or obtain a VA opinion it must ensure that the 
examination or opinion is adequate).  

As to the claim for a TDIU, the Board finds that this claim is 
inextricably intertwined with the above claim.  Therefore, 
adjudication of this claim must be deferred pending completion of 
the additional evidentiary development outlined above.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim 
is inextricably intertwined with another claim, the claims must 
be adjudicated together in order to enter a final decision on the 
matter).

Accordingly, the case is REMANDED for the following action:

1. Obtain a supplemental opinion from the May 
2010 compensation and pension examiner, with 
respect to the Veteran's claimed acquired 
psychiatric disability.  The examiner should 
provide an opinion regarding whether it is at 
least as likely as not (i.e. a 50 percent or 
greater probability) that the Veteran's 
current acquired psychiatric disability was 
incurred as a result of active military 
service.  A discussion of the Veteran's 
complaints of anxiety, nervousness, mild 
depression, and insomnia from April 1976 to 
July 1976 must be included in the examination 
report.

Send the claims folder to the May 2010 
compensation and pension examiner for a 
supplemental opinion. 

If the May 2010 compensation and pension 
examiner is not available, obtain the 
requested supplemental opinion from another 
appropriate clinician.  The clinician should 
have an opportunity to review the complete 
claims folder before rendering an opinion.  A 
new compensation and pension examination 
should only be conducted if the clinician 
preparing the new opinion deems one 
necessary.
2.  After any additional development deemed 
necessary is accomplished, the Veteran's 
claims should be readjudicated.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of the 
case that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law, as well as 
regulations considered pertinent to the 
issue.  An appropriate period of time should 
be allowed for response by the Veteran.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


